Citation Nr: 0724839	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-31 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran testified before the undersigned Acting Veterans 
Law Judge in February 2007.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  In his February 2007 hearing before the Board, the 
veteran withdrew his appeal of the claim for service 
connection for migraine headaches.

2.  There is no medical evidence relating the veteran's 
currently-diagnosed sinusitis to active service.

3.  There is no medical evidence relating the veteran's 
currently-diagnosed bilateral hearing loss to active service.

4.  There is no medical evidence relating the veteran's 
currently-diagnosed tinnitus to active service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran concerning the claim for service connection for 
migraine headaches have been met. 38 U.S.C.A. § 7105(b)(2) 
(West 2002 & Supp. 2007); 38 C.F.R. § 20.204 (2006).

2  Sinusitis was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may a sensorineural hearing 
loss be presumed to have been so incurred. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In September 2005, the veteran submitted a substantive appeal 
identifying the issue of service connection for migraine 
headaches, which perfected his appeal as to that issue.  In 
February 2007, in a hearing before the undersigned Acting 
Veterans Law Judge and before the Board promulgated a 
decision on the issue, the veteran testified that he wished 
to withdraw his appeal as to that issue.  The hearing 
testimony has been reduced to writing and the transcript is 
of record. A substantive appeal may be withdrawn on the 
record at a hearing by the veteran at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.204(b).

As the veteran withdrew his appeal as to the issue of service 
connection for migraine headaches, there remains no 
allegation of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review this issue.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession pertaining to the claims.  

The notification did not address degrees of disability or 
effective dates for any grant of service connection.   
Notwithstanding, no new disability rating or effective date 
for award of benefits will be assigned as the claims for 
service connection have been denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board, which he did.  
All known and available evidence relevant to the issues on 
appeal has been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on his claims at this time.

Service Connection

The veteran seeks entitlement to service connection for 
sinusitis, bilateral hearing loss, and tinnitus.  The veteran 
alleges that he incurred these disabilities during active 
service and has consistently manifested them from discharge 
from active service to the present.  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110, 1131. Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service. 
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service. See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss or other organic disease of the nervous system to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence. See also 38 C.F.R. § 3.102. 
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The preponderance of the evidence must 
be against the claim for benefits to be denied. See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records reflect that the veteran was treated 
for possible sinusitis and a stuffed up nose during active 
service.  His report of medical examination at entrance to 
active service, dated in August 1969, reflects findings of 
defective hearing, and his report of medical history at 
discharge from active service reflects complaints of ear, 
nose and throat trouble.  However, his report of medical 
examination at discharge, dated in August 1971, demonstrates 
no defects, abnormalities, diagnoses or other findings of 
sinus, mouth and throat, ear, or eardrum pathology.  
Audiological findings for the veteran's hearing at discharge 
from active service actually show an improvement in hearing 
acuity.  Those findings are as follows:

Aug 1969
HERTZ

500
1000

2000
3000
4000
RIGHT
15
10
15
--
25
LEFT
20
10
0
--
15

Aug 1971
HERTZ

500
1000

2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

The veteran testified in February 2007 that his sinusitis, 
hearing loss, and tinnitus manifested themselves during his 
active service and that these conditions have continued to 
the present.  However, the medical evidence does not bear 
this out.  The veteran underwent VA examination in March 
1973.  The report shows no complaints, diagnoses, or findings 
of sinus problems or hearing impairment.  

Thereafter, it is not until 2000 that VA and private medical 
treatment records show findings of hearing loss, and until 
2004 that these records document diagnoses of sinusitis and 
tinnitus.  This is over 29 and 33 years, respectively, 
following the veteran's discharge from active service, and 
well beyond the one-year presumptive period (for 
sensorineural hearing loss).  Such a lapse of time weighs 
heavily against the veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the veteran 
himself did not claim entitlement to service connection for 
sinusitis, hearing loss and tinnitus until 2004.

Significantly, the medical evidence of record contains no 
opinions or findings etiologically linking the currently 
manifested sinusitis, hearing loss, or tinnitus to active 
service. 

Where as here, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran, as a 
layperson, is not competent to offer an opinion as to a 
medical diagnosis or to causation; consequently his 
statements to the effect that he manifests sinusitis, hearing 
loss, and tinnitus that are the result of active service 
cannot constitute medical evidence. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The Board may consider only independent medical evidence to 
support its findings, and there is no favorable medical 
evidence that the currently diagnosed sinusitis, hearing 
loss, and tinnitus are the etiological result of the 
veteran's active service.

As the medical evidence does not support a finding that the 
veteran's currently manifested sinusitis, hearing loss, or 
tinnitus are the result of active service, the preponderance 
of the evidence is against service connection for the 
currently diagnosed sinusitis, hearing loss, and tinnitus.  
See Pond, supra, and Hickson, supra.  There is no doubt to be 
resolved, and service connection for sinusitis, hearing loss, 
and tinnitus is not warranted.

ORDER

The appeal of the claim for service connection for migraine 
headaches is dismissed.

Service connection for sinusitis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


